On Petition to Review.
McNAMEE, District Judge.
Upon a consideration of the Referee’s Certificate of Review on Specification of Objection arid Opposition to discharge of the bankrupt, I am of 'the opinion that the order of the Referee should be confirmed and the bankrupt granted his discharge.
 I concur in the Referee’s conclusions of law upon the facts found by him. Even if I were disposed to disagree with the Referee as to some of his findings of fact, the situation is such as to call for an application of -the well established rule that a Referee’s findings of fact are conclusive upon the court, unless there is no testimony to support them. If his findings depend upon conflicting testimony or the credibility of witnesses, or are supported by any testimony consistent therewith, they should not be disturbed. See Kessler v. Jefferson Storage Corp., 6 Cir., 125 F.2d 108; In re Newman, 6 Cir., 126 F.2d 336; Kowalsky v. American Employers Ins. Co., 6 Cir., 90 F.2d 476, 34 Am.Bankr.Rep., N.S., 280; In re Gustav Schaefer Co., 6 Cir., 103 F.2d 237, syl. 9.
An order will be entered denying the petition to review, confirming the Referee’s findings and order and granting a discharge to the bankrupt.